DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dennis (US 5,853,392).
In regard to claim 2, Dennis discloses a surgical access apparatus (10) comprising: a cannula (11) defining an internal lumen (14); and an obturator  (20) configured to be received through the internal lumen of the cannula (see Figure 2), the obturator including: an obturator shaft (22, 23) having a proximal end (proximal end of 23 near 17) and a distal end (at connection to obturator head 21); and a tip member (21) coupled to the distal end of the obturator shaft (see Figure 2), the tip member defining a channel (24) on an outer surface of the tip member (see Figure 1), the 
In regard to claim 3, Dennis discloses wherein the obturator shaft is dimensioned to define a gap (space between external surface of 22/23 and internal surface of 11) between an outer surface of the obturator shaft (22/23) and an inner surface of the cannula (11) when the obturator shaft is received in the internal lumen (14) of the cannula (see Figure 2).
In regard to claim 4, Dennis discloses wherein the channel (24) of the tip member (21) is in communication with the gap defined between the outer surface of the obturator shaft and the inner surface of the cannula when the obturator shaft is received in the internal lumen of the cannula (see col. 4, line 31- col. 5, line 4).
In regard to claim 5, Dennis discloses wherein the channel (24) of the tip member (21) is separate from an interior of the obturator (see col. 4, lines 31-35).
In regard to claim 7, Dennis discloses wherein the channel (24) of the tip member (21) includes first and second portions diametrically opposing each other (see opposing wall sections of 24 in Figure 1).
In regard to claim 8, Dennis discloses wherein at least a portion of the tip member (21) is tapered (see col. 4, lines 27-30).
In regard to claim 9, Dennis discloses wherein the tip member (21) includes a distal tip having a blunt end (25).
In regard to claim 10, Dennis discloses wherein the distal tip (25) of the tip member extends distally of a distal end of the channel (see Figure 1; the blunt tip defines the distal most point and extends at least distally past some of the channels 24).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis in view of Kaali (5,720,761).
In regard to claim 6, Dennis discloses all of the limitations recited in claim 2 but fails to expressly disclose wherein the tip member is at least partially formed of a transparent material as is recited in claim 6, wherein the tip member defines a cavity 
Kaali teaches that it is known to have an obturator shaft (21) having a hollow interior configured for receiving an endoscope (25; Fig 4, 7) and at least a portion of the tip member (22; a portion of 22 being cylindrical; see base of 22 in Figure 10; tip includes a cavity for light source 26; see Figure 4) permits light to be transmitted therethrough (22; C4, L66-C5, L4) for the purpose of providing visualization of surgical insertion of the trocar and sleeve into a cavity in the patient so as to help placement at a desired location and depth (C5, L 48-SI ) and help eliminate major and minor complications associated with blind invasive surgical techniques (Cl, L52-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the obturator as taught by Dennis with the hollow interior and light permeable tip member as taught by Kaali for the purpose of providing visualization of surgical insertion of the trocar and sleeve into a cavity in the patient so as to help placement at a desired location and depth (C5, L 48-SI) and help eliminate major and minor complications associated with blind invasive surgical techniques (Cl, L52-55).
In regard to claim 13, the examiner notes that changing shapes is considered well within the skill of the ordinary artisan and Alley shows that such shape (cylindrical base) is known in the art.  Furthermore, Dennis does not seem to assign any criticality to the shape of the obturator tip and therefore a change in shape is not going to affect the function of the device. It appears that there is a more than reasonable expectation of success at combining the teachings. 

.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis and Kaali in further view of Alley et al. (3,459,189; hereafter Alley).
In regard to claim 17, Dennis and Kaali teach all of the limitations recited in claim 14 but fail to expressly disclose or surggest wherein the tip member has a U-shaped cross-section as is recited in claim 17.  Dennis discloses various cross-section including rectilinear, semi-circular, ellipsoid, polygonal and others (see col. 4, lines 38-41) but fails to disclose U-shaped.
Alley discloses an analogous surgical access apparatus (10) comprising an obturator shaft (11) having a tip member (12) at a distal end of the obturator shaft, the tip including an outer surface that defines a linear U-shaped channel (18; the channel includes an open top, two side walls and a bottom) which extends from a proximal end of the tip member to a distal most point of the tip member (see Figure 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel shape of the combination with the U-shape, as disclosed by Alley, as changing shapes is considered well within the skill of the ordinary artisan and Alley shows that such a shape is known in the art.  Furthermore, Dennis teaches that various shapes can be used for the channel without affecting the function of the device so there is a more than reasonable expectation of success at combining the teachings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,693,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,420,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783